Page 1 Registration Nos. 333-04753/811-07639 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N - 1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 28 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 28 /X/ T. ROWE PRICE INSTITUTIONAL EQUITY FUNDS, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X / On May 1, 2011 pursuant to paragraph (b) Page 2 / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: / / This post - effective amendment designates a new effective date for a previously filed post - effective amendment. Page 3 T. Rowe Price Institutional Large-Cap Core Growth Fund Prospectus T. Rowe Price Institutional Large-Cap Growth Fund Prospectus T. Rowe Price Institutional Large-Cap Value Fund Prospectus T. Rowe Price Institutional Mid-Cap Equity Growth Fund Prospectus T. Rowe Price Institutional Small-Cap Stock Fund Prospectus T. Rowe Price Institutional U.S. Structured Research Fund Prospectus T. Rowe Price Statement of Additional Information Page 4 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Incorporation of Registrant, dated April23, 1996 (electronically filed with Initial Registration Statement dated May30, 1996) (a)(2) Articles of Amendment of Registrant, dated August1, 1996 (electronically filed with Amendment No. 9 dated April30, 2001) (a)(3) Articles of Amendment of Registrant, dated March7, 2000 (electronically filed with Amendment No. 9, dated April30, 2001) (a)(4) Articles Supplementary of Registrant, dated April17, 2000 (electronically filed with Amendment No. 9, dated April30, 2001) (a)(5) Articles Supplementary of Registrant, dated July24, 2001 (electronically filed with Amendment No. 11, dated October17, (a)(6) Articles Supplementary of Registrant, dated July23,2003 (electronically filed with Amendment No. 15 dated September26, 2003) (a)(7) Articles Supplementary of T.Rowe Price
